Citation Nr: 0103795	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  00-01 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C (HCV).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought. 


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A.  

Major risk factors for HCV infection include receipt of blood 
or blood products before 1992; intravenous drug use; 
occupational exposure to contaminated blood or fluids via 
employment in patient care or clinical laboratory work; high 
risk sexual practices; intranasal cocaine; hemodialysis; 
organ transplants; body piercing or tattooing. 

HCV infection is the most common chronic bloodborne infection 
in the United Stated and is now recognized as a major public 
health threat.  During the 1980's, it is estimated that an 
average of 230,000 new infections occurred each year.  With 
improved blood donor screening, the annual number of new 
infections declined to 36,000 in 1996.  However, nearly 
4 million Americans are believed to be currently infected.  
Approximately 85% of people with acute HCV infection will 
develop chronic HCV.  Most will experience no symptoms, or 
only minor symptoms of illness, such as mild, intermittent 
fatigue.  The diagnosis of HCV is often an incidental finding 
on blood tests done for some other reason, sometimes years 
after the acute infection.  

Active liver disease develops in a high number of chronically 
infected HCV patients.  The progression of chronic liver 
disease is usually slow, without symptoms or physical signs 
for the first two or more decades after infection.  Up to 20% 
of all chronic HCV patients develop chronic, progressive 
liver damage leading to cirrhosis within 20 years.  From 1% 
to 5% of chronic patients develop hepatocellular carcinoma 
within 20 years.  Chronic HCV patients who use alcohol 
regularly, even in small amounts, are known to develop 
cirrhosis and liver cancer more rapidly.  HCV infection is 
now the leading reason for liver transplantation in the 
United States.

Although no diagnosis of Hepatitis C is of record, it was a 
physician's thinking reported in an October 1997 
hospitalization record from St. Joseph's Hospital that such a 
diagnosis was likely.  Viral serology was positive for 
Hepatitis C, and Areba, a new test for HCV, was ordered.  A 
copy of any pertinent test results were not associated with 
the claims file, however.  The VA's statutory duty to assist 
includes the obligation to obtain pertinent treatment 
records, the existence of which has been called to its 
attention.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

A subsequent VA hospitalization produced a diagnosis of acute 
hepatitis rather than a diagnosis of hepatitis C.  In light 
of the conflicting evidence, the Board is of the opinion that 
further diagnostic testing should be afforded.  The appellant 
is hereby notified that it is his responsibility to report 
for any examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2000).   

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  After obtaining any necessary 
release, the RO should obtain copies of 
all relevant records associated with the 
veteran's October 1997 hospitalization at 
the St. Joseph's Hospital, to include 
serology reports and Areba testing for 
HCV for incorporation into the record.

If the search for records have negative 
results, documentation to that effect 
from the contacted entity should be 
placed in the claim file.  Notification 
should be provided to the veteran that: 
identifies the records that are unable to 
be obtained; briefly explains the efforts 
that the made to obtain those records; 
and describes any further action to be 
taken by the VA with respect to the 
claim. 

2.  Following receipt of any and all such 
records, the RO should afford the veteran 
a VA examination, which is to include a 
complete hepatitis profile together with 
any tests deemed necessary.  The claims 
folder should be made available for the 
examiner's review, and he or she should 
be asked to offer an opinion as to 
whether the veteran currently has HCV or 
any ascertainable residuals.  

If such a condition is ultimately 
diagnosed, the examiner is requested to 
consider the record in its entirety and 
to offer an opinion, without resort to 
speculation as to whether it is as least 
as likely as not that the condition is 
related to the veteran's military 
service.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
expanded record.  In particular, the RO 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

Thereafter, the RO should readjudicate 
the issue on appeal.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




